DETAILED ACTION
This Office Action is in response to the filing of a Continuation of Application 17/358331 which is a Continuation of Application 16/591096 which is now United States Patent 10,455,090 which is a Continuation of Application 15/411534 which is now United States Patent 1,045,090 Claims 1-12, as originally filed, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states in part …forward the context content to a vault manager; and a vault manager comprising a third plurality of programming instructions stored in the memory and operating on the processor, wherein the third plurality of programming instructions, cause the computing device to: receive the context content; receive profile data… It is not clear if there are two separate vault managers or if there is only one vault manager.

Allowable Subject Matter
Claims 7-12 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Noble, JR (2006/0256949 A1), Williams et al (2010/0190477 A1), Bulut et al (2013/0346595 A1), Kaplan et al (2011/0176670 A1), T.G. (10,917,520 B1), Dervan et al (2017/0054846 A1), LEE et al (2020/0228657 A1), Hemm et al (2005/0182672 A1), Horvitz (7,251,696 B1) and King (2014/0226809 A1). Each of these describes systems and methods for providing callback services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/KHARYE POPE/Examiner, Art Unit 2652